Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Applicant amendments filed (01/13/2021) have been carefully considered. After carefully reviewing prior art references and claim limitations, examiner submits arguments are sufficient to overcome grounds of rejection. Cancelled claim 7 is acknowledged.  Added claims 14-21 are acknowledged.  
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 01/13/2021 & 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 9 & 15 that includes: 
Claims 1 & 9:
 “
an imaging unit configured to capture at least one image of the interior of the vehicle; and a processing unit configured to execute a convolutional neural network , the processing unit being further configured 10to: receive the at least one image from the imaging unit input the at least one image into the convolutional neural network; generate a respective likelihood value for each of a plurality of states in the 15interior of the vehicle with the likelihood value for a respective state indicating the likelihood that the respective state is present in the interior of the vehicle; generate a confidence value for at least one of the plurality of states in the interior of the vehicle from the likelihood values generated by the convolutional 20neural network, the states being arranged in a hierarchical structure including a plurality of hierarchical levels, generate the confidence value for a respective one of the plurality of states in the interior of the vehicle by multiplying the likelihood value for the respective Page 2 of 15Application No.: 16/196,193Docket No. DP324373US state and the likelihood values for exactly one state in each hierarchical level that is arranged higher than the hierarchical level of the respective state; train the convolutional neural network by inputting predetermined images of the interior of the vehicle into the convolutional neural network, an annotation 5vector being provided for each of the predetermined images and the annotation vector for a respective predetermined image indicating the states of the plurality of states that are relevant for the respective predetermined image; generate likelihood values for the plurality of states for each of the predetermined images; and 10calculate a loss function for each of the predetermined images with the likelihood values of the states that are relevant for the corresponding predetermined image contributing to the loss function.
”
Claim 15:
“
 training a convolutional neural network by inputting predetermined images of an interior of a vehicle into the convolutional neural network, an annotation vector being provided for each of the predetermined images and the annotation 5vector for a respective predetermined image indicating one or more states of a plurality of states in the interior of the vehicle that are relevant for the respective predetermined image; generating likelihood values for the plurality of states for each of the predetermined images; and 10calculating a loss function for each of the predetermined images with the likelihood values of the states that are relevant for the corresponding predetermined image contributing to the loss function; and executing the convolutional neural network to process at least one image captured of an interior of a vehicle and generating a confidence value for at least 15one of the plurality of states in the interior of the vehicle.
”
The following are the summary of closest references of record: 
Zhu (U.S. Publication 2019/0019068) discloses methods, apparatus, and systems are provided for integrated driver expression recognition and vehicle interior environment classification to detect driver condition for safety. A method includes obtaining an image of a driver of a vehicle and an image of an interior environment of the vehicle. Using a machine learning method, the images are processed to classify a condition of the driver and of the interior environment of the vehicle. The machine learning method includes general convolutional neural network (CNN) and CNN with adaptive filters. The adaptive filters are determined based on influence of filters. The classification results are combined and compared with predetermined thresholds to determine if a decision can be made based on existing information. Additional information is requested by self-motivated learning if a decision cannot be made, and safety is determined based on the combined classification results. A warning is provided to the driver based on the safety determination.

2-6, 8, 10-14 & 16-21 these claims are allowed because of their dependence on independent claims 1, 9 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661